Citation Nr: 1228971	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-26 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disability, claimed as asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Montgomery Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  The Atlanta, Georgia RO currently has jurisdiction over this appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a chronic lung disability due to active service.  He claims that his lungs were exposed to asbestos, Agent Orange, dust, smoke, and aviation fuel during active duty.  

The record shows that the current diagnoses of this disability are chronic bronchitis and nonspecific chronic fine reticulated peripheral interstitial disease.  Differential diagnoses include asbestosis, idiopathic interstitial fibrosis, and desquamative interstitial pneumonia, and early bronchogenic carcinoma could not be ruled out.  

The record further shows that the Veteran served in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For a veteran who has been exposed to herbicides, certain diseases are then presumed to be the result of herbicide exposure if they develop at any time during the Veteran's life.  These include respiratory cancers, such as cancer of the lung.  

The evidence includes VA treatment records dating from September 2007 to the present.  These records note on many occasions that the Veteran has a one centimeter irregular posterior right lower lobe hilar adenopathy or mass, and that early bronchogenic carcinoma cannot be excluded as the cause of this mass.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lung disability.  It should specifically be determined whether the Veteran has any respiratory cancer.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report must state that it has been reviewed.  For any lung disability found, the examiner should indicate whether it is as likely as not (50 percent probability or better) had its clinical onset in service or is otherwise related to active service, including the Veteran's reports of asbestos exposure, exposure to dust, smoke and/or aviation fuel during this service.  

A discussion of the findings should be included, as well as the reasons and bases for all opinions.  The examiner should note that the Veteran has a 52-59 year pack history of smoking (according to March 1989 and November-December 1993 VA medical reports) and that service connection of disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during military service is prohibited.  See 38 U.S.C.A. § 1103 (West 2002).  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


